
	
		I
		112th CONGRESS
		1st Session
		H. R. 2306
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Paul, Mr. Conyers,
			 Ms. Lee of California,
			 Mr. Polis, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To limit the application of Federal laws to the
		  distribution and consumption of marihuana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Federal Marijuana Prohibition
			 Act of 2011.
		2.Application of
			 the Controlled Substances Act to marihuanaPart A of the Controlled Substances Act (21
			 U.S.C. 801 et seq.) is amended by adding at the end the following:
			
				103.Application of
				this Act to marihuana
					(a)Prohibition on
				certain shipping or transportationThis Act shall not apply to marihuana,
				except that it shall be unlawful only to ship or transport, in any manner or by
				any means whatsoever, marihuana, from one State, Territory, or District of the
				United States, or place noncontiguous to but subject to the jurisdiction
				thereof, into any other State, Territory, or District of the United States, or
				place noncontiguous to but subject to the jurisdiction thereof, or from any
				foreign country into any State, Territory, or District of the United States, or
				place noncontiguous to but subject to the jurisdiction thereof, when such
				marihuana is intended, by any person interested therein, to be received,
				possessed, sold, or in any manner used, either in the original package or
				otherwise, in violation of any law of such State, Territory, or District of the
				United States, or place noncontiguous to but subject to the jurisdiction
				thereof.
					(b)PenaltyWhoever knowingly violates subsection (a)
				shall be fined under title 18, United States Code, or imprisoned not more than
				one year, or
				both.
					.
		3.Deregulation of
			 marihuana
			(a)Removed from
			 schedule of controlled substancesSchedule I(c) of section 202(c) of the
			 Controlled Substances Act (21 U.S.C. 812(c)) is amended—
				(1)by striking
			 marihuana; and
				(2)by striking
			 tetrahydrocannabinols.
				(b)Removal of
			 prohibition on import and exportSection 1010 of the Controlled Substances
			 Import and Export Act (21 U.S.C. 960) is amended—
				(1)by striking
			 subparagraph (G) of subsection (b)(1);
				(2)by striking
			 subparagraph (G) of subsection (b)(2); and
				(3)by striking
			 paragraph (4) of subsection (b).
				4.Conforming
			 amendments to Controlled Substances Act
			(a)Section 102(44) of the Controlled
			 Substances Act (21 U.S.C. 802(44)) is amended by striking
			 marihuana.
			(b)Part D of the Controlled Substances Act (21
			 U.S.C. 841 et seq.) is amended as follows:
				(1)In section
			 401—
					(A)by striking
			 subsection (b)(1)(A)(vii);
					(B)by striking
			 subsection (b)(1)(B)(vii);
					(C)by striking
			 subsection (b)(1)(D); and
					(D)by striking
			 subsection (b)(4).
					(2)In section
			 402(c)(2)(B), by striking marihuana.
				(3)In section
			 403(d)(1), by striking marihuana.
				(4)In section 418(a),
			 by striking the last sentence.
				(5)In section 419(a),
			 by striking the last sentence.
				(6)In section 422(d),
			 in the matter preceding paragraph (1), by striking marijuana.
				(7)In section
			 422(d)(5), by striking , such as a marihuana cigarette,.
				5.ConstructionNo provision of this Act shall be construed
			 to affect Federal drug testing policies, and each Federal agency shall conduct
			 a review of its drug testing policies not later than 30 days after the date of
			 enactment of this Act to ensure that the language of any such policy is in
			 accordance with this section.
		
